 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                         2:18-cr-00202-RFB-EJY

10                           Plaintiff,              Stipulation to Extend Government’s
                                                     Response to Defendant’s Motion to
11                vs.                                Suppress [ECF No. 24] (Third Request)

12    JESSY DELGADO,

13                          Defendant.

14
               It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
15
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
16
     of America, and Rebecca Levy, Assistant Federal Public Defender, counsel for Defendant
17
     Jessy Delgado;
18
               That the Government shall have an additional 30 days, from the granting of this
19
     motion by the Court, to respond to Defendant’s Motion to Suppress filed August 9, 2019.
20
     ECF No. 24. The parties are continuing to negotiate a non-trial resolution in this matter.
21

22
     ///
23

24
 1   Should that negotiation be successful it will obviate the need to litigate the Motion to

 2   Suppress.

 3
                 DATED this 4th day of December, 2019.
 4
                                              NICHOLAS A. TRUTANICH
 5                                            United States Attorney

 6                                            /s/ Kevin Schiff
                                              Kevin D. Schiff
 7                                            Assistant United States Attorney

 8                                            /s/ Rebecca Levy
                                              Rebecca Levy, AFPD.
 9                                            Counsel for Defendant

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                             2
 1                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                       2:18-cr-00202-RFB-EJY
 3
                           Plaintiff,             Order Per Stipulation of the Parties
 4
                 vs.
 5
      JESSY DELGADO,
 6
                           Defendant.
 7
           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 8
                                     January 6,
     Government shall have until ________________________________________________, 2020
 9
     in which to respond to Defendant’s Motion to Suppress, ECF No. 24.
10
                                        IT IS SO ORDERED
11
                                           ____________________________________________
12                                      THE HONORABLE RICHARD F. BOULWARE, II
                                        UNITED STATES DISTRICT JUDGE
13
                                                December 18, 2019
                                        DATED:________________________
14

15

16

17

18

19

20

21

22

23

24
                                             3
